DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites “the control unit activates the pressure dissipation valve for adjustment in the direction of a closed state, in order to realize an increase of a hydraulic braking torque effected by the wheel brake, if an overall braking torque which is made up of the hydraulic braking torque and the
generator braking torque is lower than a braking torque demand, and if the generator braking torque lies below a braking torque limit of the electric machine.”  The original disclosure does not appear to 
	Claim 12 recites “wherein the control unit is configured such that, after the adjustment of the pressure dissipation valve in the direction of the closed state, the control unit reduces the generator braking torque to such an extent that the overall braking torque corresponds to the braking torque
demand.”  The original disclosure does not mention the control unit reducing the generator braking torque, nor does it specifically disclose control of the generator after the brake effect has been increased when the generator braking torque lies below a braking torque limit of the electric machine as required by the claim language and dependence to claim 11.  The recitations therefore constitute new matter.  Claim 16 recites similar.
	Claim 13 recites “the control unit is configured such that, after the adjustment of the pressure dissipation valve in the direction of the closed state, the control unit activates the pump to impart a conveying action in order to convey at least one volume fraction of the hydraulic fluid stored in the accumulator in the direction of the wheel brake, and thus realize an increase of the hydraulic braking torque effected by the wheel brake, if the overall braking torque is lower than the braking torque demand and if the overall braking torque is higher than the braking torque limit of the electric machine.”  The original disclosure does not appear to mention a “braking torque limit of the electric machine” nor does it specifically disclose control conditional to such a limit.  The original disclosure also does not disclose a mode where the hydraulic braking torque is increased by operation of the pump.  The recitations therefore constitute new matter.  Claims 17 and 18 recite similar.
	Claim 19 recites “an isolation valve assigned to the wheel brake remains in an open position such that a hydraulic connection between the brake cylinder and the wheel brake is maintained.”  As the operation recited in parent claim 17 is unsupported, the additional requirement that an isolation valve remains open is also unsupported.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “a pump”.  Parent claim 17 recites “a pressure source”.  It is not clear from the claim language if the pump corresponds to the pressure source, or is an additional pressure source.
Claim 19 recites “an isolation valve”.  It is not clear if this valve corresponds to the isolation valve of parent claim 1, or is an additional valve.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willmann et al (US# 5853229) in view of Knechtges et al (US# 2015/0314686) or Haupt et al (US# 2007/0296264).
Willmann et al disclose a method for controlling a hydraulic brake system during a regenerative braking process, wherein a hydraulic fluid is displaced in the direction of a wheel brake 104 by means of a brake cylinder 100, and wherein the method comprises the steps whereby at least a volume fraction of the hydraulic fluid is conducted via a pressure dissipation valve 128 into an accumulator 132 (figure 5, curve 400), an isolation valve 120 directly fluidly connected to the brake cylinder 100 and the wheel brake 104, and at least a volume fraction of the hydraulic fluid is conveyed out of the wheel brake by means of a pump 136 (Col. 4, lines 65-67).  Willmann et al lack the disclosure of adjusting the isolation valve 120 in the direction of a closed state in order to at least partially hydraulically isolate the wheel brake 104 from the brake cylinder 100.  Knechtges et al disclose a similar brake system and further teach adjusting an isolation valve 24 in the direction of a closed state in order to at least partially hydraulically isolate a wheel brake 30 from a brake cylinder 16 [0067][0068] to provide increased control of the pedal reaction and compensate for changes in generating braking torque.  Haupt et al disclose a similar brake system and further teach adjusting an isolation valve 14 in the direction of a closed state in order to at least partially hydraulically isolate a wheel brake 2 from a brake cylinder [0045] to provide proper brake force and the desired pedal travel [0042].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to control the isolation valve, or the isolation and the dissipation valve or Willmann et al, as taught by Knechtges et al or Haupt et al, to provide a greater degree of control of the pedal and brake forces of Willmann et al, thereby increasing driver comfort.
	Regarding claim 2, both Knechtges et al and Haupt et al teach the hydraulic fluid is displaced from the brake cylinder in the direction of the wheel brake 104, the at least one volume fraction of the hydraulic fluid is simultaneously or subsequently conducted via the pressure dissipation valve into the accumulator, the isolation valve is adjusted in the direction of the closed state simultaneously with, or in a manner offset in terms of time in relation to, the conducting of the at least one volume fraction 
	Regarding claims 3-4, Haupt teaches the isolation valve 14 is adjusted into the closed state in order to hydraulically fully isolate the wheel brake from the brake cylinder.   [0047]
	Regarding claims 5-6, Haupt et al disclose a volume fraction of the hydraulic fluid is conveyed out of the wheel brake by means of the pump that no braking force acts at the wheel brake at the very end of braking.   [0049].  It further would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize the pump to convey fluid out of the wheel brake by means of the pump, as taught by Haupt et al, to ensure the pedal returns to its original position at the end of braking.
	Regarding claim 7, Willman et al disclose a brake cylinder 100 and a wheel brake 104 which are hydraulically connected to one another via a feed line 116, wherein the brake cylinder 100 is configured to displace a hydraulic fluid in the direction of the wheel brake, and the wheel brake is configured to exert a hydraulic braking force by means of the hydraulic fluid;  an isolation valve 120 which is fluidically assigned to the feed line and which is configured to close the feed line;  a return line 12/130 for returning at least a volume fraction of the hydraulic fluid from a region positioned downstream of the isolation valve 120 into a region positioned upstream of the isolation valve;  a pressure dissipation valve 128, a pump 136 and an accumulator 132, which are fluidically assigned to the return line, wherein the pump 136 is configured to convey at least a volume fraction of the hydraulic fluid, the accumulator 132 is configured to store at least a volume fraction of the hydraulic fluid, and the pressure dissipation valve 128 is configured to open the return line 124;  a control unit 200 which is connected in signal-exchanging fashion to the isolation valve 120, the pressure dissipation valve 128 and the pump 136 (figure 3) and which is configured such that, in the presence or upon an onset of an actuation of the 
	Regarding claim 8, both Knechtges et al and Haupt et al teach a control unit configured to activate the dissipation valve for opening and simultaneously or subsequently activating the isolation valve for closing and subsequently to or simultaneously with the activation of the isolation valve, activate the pump to impart a conveying action, as set forth in the prior office action.
	Regarding claims 9-10, the isolation valve and/or the pressure dissipation valve and/or the
pump and/or the accumulator are a constituent part of an anti-lock braking system.  Col. 2, lines 11-13.
	Regarding clam 11, Willman et al disclose the control unit 200 activates the pressure dissipation valve 128 for adjustment in the direction of a closed state, in order to realize an increase of a hydraulic braking torque effected by the wheel brake, if an overall braking torque which is made up of the 
Regarding claim 13, the control unit 200 is configured such that, after the adjustment of the pressure dissipation valve 128 in the direction of the closed state, the control unit activates the pump to impart a conveying action in order to convey at least one volume fraction of the hydraulic fluid stored in the accumulator in the direction of the wheel brake, and thus realize an increase of the hydraulic braking torque effected by the wheel brake, if the overall braking torque is lower than the braking torque demand and if the overall braking torque is higher than the braking torque limit of the electric machine.  Col. 4, line 55 to Co. 5, line 2.  
Regarding claim 14, at least one of the isolation valve, the pressure dissipation valve, the pump, and the accumulator are a constituent part of an anti-lock braking system.  Col. 2, lines 11-13.
Regarding claim 15, the pressure dissipation valve 128 is adjusted in the direction of a closed state, in order to realize an increase of a hydraulic braking torque effected by the wheel brake, if an overall braking torque which is made up of the hydraulic braking torque and a generator braking torque
effected by an electric machine is lower than a braking torque demand, and if the generator braking torque lies below a braking torque limit of the electric machine.   Col. 4, line 55 to Co. 5, line 2.  
	Regarding claim 17, after the adjustment of the pressure dissipation valve 128 in the direction of the closed state, a pressure is exerted on at least one volume fraction of the hydraulic fluid by means of a pressure source 136, in order to realize an increase of the hydraulic braking torque effected
by the wheel brake, if the overall braking torque is lower than the braking torque
demand and if the generator braking torque is lower than the braking torque limit of the
electric machine.  Col. 4, line 55 to Co. 5, line 2.  

	Regarding claim 19, an isolation valve 120 assigned to the wheel brake remains in an open position such that a hydraulic connection between the brake cylinder and the wheel brake is maintained.  Col. 4, line 55 to Co. 5, line 2.  Note the output of the pump of Willman connects up stream of valve 120 necessitating that the valve remain open in order for the braking force to increase as disclosed.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-11, 15, and 21 of copending Application No. 16/881613 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are either anticipated by the reference claims, or are obvious combinations of the reference claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK